Citation Nr: 0931059	
Decision Date: 08/19/09    Archive Date: 08/27/09

DOCKET NO.  08-32 251	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for status post left knee 
arthritis with total knee replacement.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel






INTRODUCTION

The Veteran had active military service from September 1967 
to September 1969 and from January 1991 to March 1991, with 
additional inactive service in the U.S. Army Reserve.
 
This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a July 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In connection with the instant appeal, the appellant 
submitted a VA Form 9 in January 2009, in which he notes he 
desires a Board hearing to be conducted at his local VA 
office.  As the appellant's requested hearing has not yet 
been conducted, this matter should be REMANDED to schedule 
the appellant for a Travel Board or videoconference Board 
hearing of his choosing.  See 38 C.F.R. §§ 20.703, 20.704, 
20.1304(a) (2008).

Accordingly, the case is REMANDED for the following action:

Schedule the appellant for a Travel Board 
or videoconference Board hearing of his 
choosing. Appropriate notification should 
be given to the appellant and his 
representative, if any, and such 
notification should be documented and 
associated with the claims folder.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




